(Exhibit 10xv)

 

HNI CORPORATION

LONG-TERM PERFORMANCE PLAN

            HNI Corporation, an Iowa corporation (the "Company") hereby
establishes this Long-Term Performance Plan (the "Performance Plan") effective
as of January 1, 2003, and amended on January 1, 2004.

1.         Purpose.  The purpose of this Performance Plan is to promote the
attainment of the Company's performance goals by providing incentive
compensation for certain designated key executives and employees of the Company
and its Subsidiaries. 

2.         Definitions.  As used in this Performance Plan, the following terms
have the following meanings when used herein with initial capital letters:

            (a)        "Board" means the Board of Directors of the Company or,
pursuant to any delegation by the Board to the Committee pursuant to Section 13,
the Committee.

            (b)        "Code" means the Internal Revenue Code of 1986, as
amended from time to time.

            (c)        "Committee" means the Human Resources and Compensation
Committee of the Board as constituted at the relevant time, which shall consist
of two or more "outside directors" within the meaning of Section 162(m) of the
Code who are not eligible for participation in the Plan.

            (d)        "Disability or Disabled," means with respect to a
Participant, means that the Participant satisfies the requirements to receive
long-term disability benefits under the Company-sponsored group long-term
disability plan in which the Participant participates without regard to any
waiting periods, or that the Participant has been determined by the Social
Security Administration to be eligible to receive Social Security disability
benefits.  A Participant shall not be considered to be Disabled unless the
Participant furnishes proof of the Disability to the Company in such form and
manner as the Company may require. 

            (e)        "Earned Performance Award" means the award, if any,
payable to a Participant at the end of the Performance Period.

            (f)         "162(m) Employee" for any calendar year, means an
employee of the Company who, as of the close of the calendar year, is:  (a) the
CEO (or an individual acting in such capacity); or (b) among the four highest
compensated officers of the Company (other than the CEO).  Whether an employee
is the CEO or one of the four highest compensated officers of the Company is
determined pursuant to the executive compensation rules of the Securities
Exchange Act of 1934.

            (g)        "Operating Unit" means either the (i) the Company as a
whole, (ii) an individual subsidiary, division, store, or other business unit of
the Company, or (iii) a grouping of business units, in which individuals
employed thereby or therein have been approved to participate in this
Performance Plan by the Board. 

            (h)        "Participant" means a person who is designated by the
Board to receive benefits under this Performance Plan and who is at the time an
officer, executive, or other employee of the Company or any one or more of its
Subsidiaries, or who has agreed to commence serving in any of such capacities.

            (i)         "Performance Measure" means the level of performance for
the Operating Unit; a division or other business unit of an operating unit, or
any of them, for each Performance Period, in each case as established pursuant
to Section 6.  A Performance Measure may take into account such criteria as the
Board determines to be appropriate.

            (j)         "Performance Period" means a period of three consecutive
fiscal years of the Company commencing on the first day of a fiscal year of the
Company or other period as selected by the Board.

           (k)        "Retirement" means a Participant's voluntary termination
of employment with the Company on or after attainment of age 65, or when the
Participant is at least 55 years old and the sum of a Participant's age and
service equals at least 65.

           (l)     "Target Performance Award" shall mean the dollar award
established for a Participant if the Performance Measure applicable to the
Participant is achieved.

           (m)       " Subsidiary" has the meaning specified in Rule 405
promulgated under the Securities Act of 1933, as amended (or under any successor
rule substantially to the same effect).

3.         Eligibility.

           (a)       Except as otherwise provided in this Section 3, an employee
of the Company or one of its Subsidiaries will become a Participant for a
particular Performance Period to the extent designated by the Board.

           (b)        An employee who first becomes eligible to participate
after the beginning of a particular Performance Period will become a Participant
for such Performance Period only in accordance with this Section 3(b).  The
Board may allow participation for a portion of such Performance Period for such
employee on such terms and conditions as the Board may determine.

4.         Earned Performance Award.  Unless changed by the Board, each eligible
Participant may earn an Earned Performance Award as hereinafter provided.  The
performance of the Operating Unit, during a particular Performance Period will
be measured using the Performance Measure established for that Performance
Period by the Board in accordance with Section 6.  In the event such performance
for such Performance Period is below the minimum Performance Measure established
therefore, no Earned Performance Award would be paid to Participants in respect
thereof.  In no event shall an Earned Performance Award exceed $3 million
dollars.

5.         Target Performance Award.  Each Participant shall be granted a Target
Performance Award at the beginning of the Performance Period, as determined by
the Board.  The Target Performance Award will be expressed as a percentage of
the Participant's base pay.  The actual award payable to a Participant at the
end of the Performance Period will be determined by applying the percentage
achievement of the Performance Measure and multiplying that result against the
Target Performance Award to determine the Earned Performance Award. 

6.         Performance Measure.

            (a)       The Board will approve for each Performance Period the
applicable Performance Measure.  Such Performance Measure may be adjusted during
a Performance Period to prevent dilution or enlargement of award as a result of
extraordinary events or circumstances as determined by the Board or to exclude
the effects of extraordinary, unusual or nonrecurring events, changes in
accounting principles, discontinued operations, acquisitions, divestitures and
material restructuring charges.

            (b)        The Company will (i) notify each eligible employee who
has been selected to participate in this Performance Plan that he or she is a
Participant under this Performance Plan for such Performance Period and
(ii) communicate in writing to each Participant the Target Performance Award
granted to such Participant pursuant to Section 5 and the Performance Measure
applicable to such Participant for such Performance Period.

            (c)        In the case of a Participant who is a 162(m) Employee, a
Performance Measure must be pre-established by the Committee, must be objective,
and must state, in terms of an objective formula or standard, the method for
computing the amount of compensation payable if the Performance Measure is
attained.  A Performance Measure is considered "pre-established" for purposes of
this paragraph if it is established in writing by the Committee no later than 90
days after the commencement of a Performance Period, provided that the outcome
is substantially uncertain at the time the Committee actually establishes the
Performance Measure.  However, in no event will a Performance Measure be
considered to be pre-established if it is established after 25% of a Performance
Period has elapsed.  A Performance Measure is considered "objective" if a third
party having knowledge of the relevant facts could determine whether the
Performance Measure is met.  A formula or standard is considered "objective" if
a third party having knowledge of the relevant performance results could
calculate the amount to be paid to the Participant.

            The Performance Measure may be based on one or more of the following
criteria and may be based on attainment of a particular level of, or on a
positive change in, a factor:  revenue, revenue per employee, earnings before
income tax (profit before taxes), earnings before interest and income tax, net
earnings (profit after taxes), earnings per employee, tangible, controllable or
total asset turnover, earnings per share, operating income, total shareholder
return, market share, return on equity, return on invested capital, growth in
earnings, before-tax return on net assets, after-tax return on net assets,
distribution expense, inventory turnover, economic value added (economic
profit). 

7.         Payment of Awards.

            (a)       Subject to Sections 8 and 9, the value of the Earned
Performance Award with respect to a Performance Period will be paid as soon as
practicable after the end of such Performance Period, provided the Participant
is employed by the Operating Unit as of the last day of such Performance Period,
and such payment, if any is earned, shall be made in the following form:  (i)
50% of the value thereof in the form of cash, and (ii) 50% of the value thereof
in the form of common stock of HNI Corporation as Bonus Stock or deferred
shares, as elected by the Participant, and as granted by the Board under the
1995 Stock-Based Compensation Plan.  All Earned Performance Awards that are paid
in cash will be paid in U.S. dollars.  The Company may deduct from any payment
such amounts as may be required to be withheld under any federal, state, or
local tax laws.  In the case of a Participant who is a 162(m) Employee, the
Committee shall certify the extent to which the Participant has satisfied each
of his or her Performance Measure.  (As amended January 1, 2004.)

            (b)        All Earned Performance Awards paid to the Chief Executive
Officer and Chief Financial Officer of the Company under this Plan are subject
to forfeiture as provided in Section 304 of the Sarbanes-Oxley Act of 2002, and
the implementing rules and regulations.  Notwithstanding anything in the Plan to
the contrary, the Board, may reduce the amount of, or completely eliminate, an
Earned Performance Award otherwise payable to a Participant for a Performance
Period if the Board determines that due to the Participant's performance or
behavior during or immediately following such Performance Period the Participant
should not be entitled to the Earned Performance Award.

8.         Termination of Employment.

            (a)      If a Participant terminates employment with the Company and
its Subsidiaries due to death, Disability, or Retirement occurring before the
date that a Earned Performance Award for a Performance Period is paid, the
Participant's Earned Performance Award, if any, will be payable as soon as
practicable after the end of such Performance Period, and the value of such
Award shall be equal to a value, determined using the Performance Measure as of
the end of the Performance Period, equal to the product of (i) the number of 
the Target Performance Award, multiplied by (ii) a fraction, the numerator of
which is the number of months in the Performance Period that occurred prior to
such termination of employment, and the denominator of which is the total number
of months in such Performance Period.

            (b)        Except as provided in Section 9, if a Participant's
employment with the Company and its Subsidiaries terminates before the date and
Earned Performance Award is paid for any reason other than death, Disability or
Retirement the Participant will not be entitled to any payment or award under
this Performance Plan unless otherwise determined by the Board.

9.         Change in Control of the Company.

           (a)       In connection with a Change in Control of the Company, the
value of each Target Performance Award shall be determined by the Board prior to
the effective date of the Change in Control, and each Participant's Target
Performance Award will become payable without proration prior to such date.

           (b)        A "Change in Control of the Company" shall mean:

i) the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (a)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (b) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
Directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control:  (a) any acquisition directly from the Company,
(b) any acquisition by the Company, (c) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (d) any acquisition by any corporation
pursuant to a transaction which complies with clauses (a), (b) and (c) of
subsection (iii) of this paragraph; or

ii) individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least two-thirds of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least three-quarters of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company. 

10.       Sale of Operating Unit.   Except as provided in paragraph 9, in the
event of the sale of substantially all of the stock or assets of an Operating
Unit, with respect to each Participant employed by such Operating Unit on the
date of such sale, the value of each Award shall be determined as of the date of
such sale by the Board based on the percentage of the Performance Measure
completed as to the date of sale, the number of months of the Performance Period
completed at the time of sale, the actual purchase price of the Operating Unit
and such other factors as the Board deems relevant in light of the circumstances
of the sale.

11.       Transfers and Changes in Responsibilities. 

             (a)      If a Participant's responsibilities materially change or
the Participant is transferred during a Performance Period to another Operating
Unit or to a position that is not designated or eligible to participate in this
Performance Plan, the Company may, as determined by the Board, either
(i) continue the Participant's participation in this Performance Plan and,
establish a new Target Performance Award and Performance Measure for the
Participant with respect to his or her new position, or (ii) terminate the
Participant's participation in this Performance Plan and, as of the date of such
change or transfer, prorate the Participant's Target Performance Award on the
basis of the ratio of the number of months of the Participant's participation
during the Performance Period to which such Target Performance Award relates to
the aggregate number of months in such Performance Period.

            (b)        If in the event of such a change or transfer the
Participant's participation in this Performance Plan in is not terminated
pursuant to Section 11(a)(ii), then the Participant's Earned Performance Award
will be prorated on the basis of the number of months of service by the
Participant at each Operating Unit during the Performance Period.

12.       Security of Payment of Benefits.  Unless otherwise determined by the
Board, all Earned Performance Awards will be paid from the Company's general
assets, and nothing contained in this Performance Plan will require the Company
to set aside or hold in trust any funds for the benefit of any Participant, who
will have the status of a general unsecured creditor of the Company.

13.       Administration of the Plan. 

           (a)         This Performance Plan will be administered by the Board,
which may from time to time delegate all or any part of its authority under this
Performance Plan to the Committee. Notwithstanding the forgoing, in the case of
any 162(m) Employees, the Committee shall sole and exclusive authority to (i)
establish the Performance Measures for all 162(m) Employees, (ii) determine and
certify the achievement of the Performance Measures for all 162(m) Employees,
and (iii) making any other discretionary decision affecting 162(m) Employees
under the Plan.

           (b)        The Board will take such actions as are required to be
taken by it hereunder, may take the actions permitted to be taken by it
hereunder, and will have the authority from time to time to interpret this
Performance Plan and to adopt, amend, and rescind rules and regulations for
implementing and administering this Performance Plan.  All such actions will be
in the sole discretion of the Board and, when taken, will be final, conclusive,
and binding.  Without limiting the generality or effect of the foregoing, the
interpretation and construction by the Board of any provision of this
Performance Plan or of any agreement, notification, or document evidencing the
grant of benefits payable to Participants and any determination by the Board in
its sole discretion pursuant to any provision of this Performance Plan or any
provision of such agreement, notification, or document will be final and
conclusive.

            (c)        The existence of this Performance Plan or any right
granted or other action taken pursuant hereto will not affect the authority of
the Board or the Company to take any other action, including in respect of the
grant or award of any annual or long-term incentive or other right or benefit,
whether or not authorized by this Performance Plan, subject only to limitations
imposed by other benefit plans of the Company and by applicable law.

14.       Miscellaneous.

            (a)        This Performance Plan will not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant's employment or other service at any time.

           (b)        Except as otherwise provided in this Performance Plan, no
right or benefit under this Performance Plan will be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge such right or
benefit will be void.  No such right or benefit will in any manner be liable for
or subject to the debts, liabilities, or torts of a Participant.

           (c)        This Performance Plan may be amended or terminated from
time to time by the Board.  In the event this Performance Plan is terminated
before the last day of a Performance Period, the Earned Performance Award
otherwise payable for such Performance Period will be prorated on the basis of
the ratio of the number of months in such Performance Period prior to such
termination to the aggregate number of months in such Performance Period and
will be paid only after the end of such Performance Period, which will be deemed
to continue until the expiration thereof as if this Performance Plan had not
been terminated.

           (d)        If any provision in this Performance Plan is held to be
invalid or unenforceable, no other provision of this Performance Plan will be
affected thereby.

           (e)        This Performance Plan will be governed by and construed in
accordance with applicable United States federal law and, to the extent not
preempted by such federal law, in accordance with the laws of the State of Iowa,
without giving effect to the principles of conflict of laws thereof.

15.       Effective Date.  The amendment and restatement of this Performance
Plan set forth herein will become effective as of January 1, 2004.

 